       Case: 1:18-cv-04522 Document #: 61 Filed: 05/12/21 Page 1 of 3 PageID #:416




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 SHANE W. WORTMAN,                                      Case No. 1:18-cv-04522

 Plaintiff,

 v.
                                                        Honorable Charles R. Norgle, Sr.
 LAW OFFICES OF IRA T. NEVEL,
 LLC,



PLAINTIFFF’S UNOPPOSED MOTION TO EXTEND TIME TO SUMBIT ARTICLE III
                         STANDING BRIEF

        NOW COMES SHANE WORTMAN (“Plaintiff”), by and through his undersigned

counsel, moving this Honorable Court to extend the time for Plaintiff to submit his Article III

standing brief, and in support thereof, stating as follows:

         1.    On November 16, 2020, Defendant Law Offices of Ira T. Nevel, LLC filed its

Motion for Summary Judgment (“Defendant’s Motion”) seeking to dispose of Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”) claims in their entirety (“Defendant’s Motion”). [Dkt. 49-

51]

         2.    On January 26, 2021, briefing on Defendant’s Motion was completed.[Dkt. 58]

         3.    On April 22, 2021, the Court issued a sua sponte Order requesting additional

briefing concerning whether Plaintiff’s injuries satisfy the Article III standing requirement. [Dkt.

60].




                                                  1
    Case: 1:18-cv-04522 Document #: 61 Filed: 05/12/21 Page 2 of 3 PageID #:417




        4.       The Order requires (1) Plaintiff to submit his opening brief on or before May 13,

2021, (2) Defendant to submit its response brief on or before May 27, 2021, and (3) Plaintiff to

submit his reply brief on or before June 10, 2021. Id.

        5.       Due to competing professional deadlines and an Islamic holiday that the

undersigned will be observing, Plaintiff’s counsel is respectfully requesting a 7 day extension,

through May 20, 2021 to submit his opening brief.

        6.       Counsel for Plaintiff conferred with Defendant’s counsel about the relief sought

herein, and Defendant has no objection provided Defendant is granted an additional 7 days to

submit its reply brief.

        7.       The extension of time is not meant for purposes of unnecessary delay and will not

prejudice any party in the litigation.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an order extending (1)

Plaintiff’s deadline to submit his opening brief through May 20, 2021, (2) Defendant’s deadline to

submit its reply through June 3, 2021, and (3) Plaintiff’s deadline to submit his reply brief through

June 17, 2021.


                                                              Respectfully submitted,

                                                              /s/ Mohammed O. Badwan
                                                              Mohammed O. Badwan
                                                              Counsel for Plaintiff
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave., Ste. 200
                                                              Lombard, IL 60137
                                                              Phone (630)575-8180
                                                              Fax: (630)575-8188
                                                              mbadwan@sulaimanlaw.com




                                                 2
    Case: 1:18-cv-04522 Document #: 61 Filed: 05/12/21 Page 3 of 3 PageID #:418




                               CERTIFICATE OF SERVICE

        I, Mohammed O. Badwan, certify that on May 12, 2021, the foregoing document was filed
electronically using the Court’s CM/ECF system, which will accomplish service on all counsel of
record.

                                                   /s/ Mohammed O. Badwan




                                              3
